SiebecKee., J.
By sec. 4398a, Stats. 1913, it is enacted: “Any person who shall make, manufacture, compound, buy, sell, give away, offer for sale or to give away, transport or have in possession any nitroglycerine, giant, oriental or thunderbolt powder, dynamite, ballistile, fulgarite, detonite or *264any other explosive compound, with intent that the same shall be used in this state or anywhere else for the injury or destruction of public or private property or the assassination, murder, injury or destruction of any person or persons, either within this state or elsewhere, or knowing that such explosive compounds are intended to be used by any other person or persons for any such purpose, shall be punished” by imprisonment or fine. The context of this statute clearly means that it is an offense for any person to make, manufacture, compound, buy, sell, give away, offer for sale or to give away, transport or have in possession, any of these explosive compounds, “with intent that the same shall be used” for the forbidden purposes. It is manifest from the words that if a person have the intent that the explosive compound is to be used in the forbidden manner, when he deals with it in any of the ways specified in the statute, he is guilty of violating the statute and subject to punishment. If then the facts and circumstances of this case tend to show that the defendant dealt with such an explosive compound in any of the respects enumerated, having an intent that the same was to be used for any of the forbidden purposes, then he may be convicted and punished for such act. The last part of the statute in the words: “or knowing that such explosive compounds are intended to be used by any other person or persons for any such purpose, . . .” shall be subject to punishment, defines an offense different in nature from the one first defined. The language here used embraces the element of having knowledge that another person in fact intends to use the explosive compound for the forbidden purpose. It follows that this offense can be committed only when it is shown that the person accused had knowledge that another person in fact intended to use the explosive for the unlawful purpose. It is therefore essential to constitute this offense that the fact appear that a person other than the accused in fact intended to use the dangerous compound for the unlawful purpose, and if such fact *265of the intended unlawful use of tbe explosive is not shown, then the. offense defined in this part of the statute is not established. It is elementary that every essential of the offense charged must be established to constitute, a violation of the criminal law.
Applying the statute to the state of the evidence before us, it appears that there is evidence tending to show that the defendant on the day of his arrest had purchased and transported dynamite in and from Racine and had it in his possession with the intent that the same was to be used in Kenosha for the injury of the property of DeCou. -This purchase and transportation of the dynamite and having it in possession with the intent that it should be so used for the forbidden purpose constituted'an offense denounced by the first part of the statute. If the jury believed that he voluntarily committed such an act they were warranted in finding him guilty thereof. When we come to consider the evidence bearing on the charge in the information that the defendant so bought and transported dynamite knowing that it was intended to be used by other persons for the unlawful purposes, the proof fails to establish the offense. It is of course admitted that the detectives Poppic and Boitano had no such intent or design. They were the agents of DeCou and Jeffery and were operating for them to detect the defendant in the commission of the alleged offense. The circuit court instructed the jury in different parts of his charge to the effect that the fact that the detectives did not have any intent to use the dynamite for an unlawful purpose was no defense to the defendant. The court stated: . . The mere fact that such person facilitated the execution of the crime and appeared to co-operate in its execution will be no defense to the accused for his criminal acts and his criminal intent, if any, or his knowledge, of criminal intent, if any, either apparent or real on the part of the othersIn another portion of the charge the court said: “It is no defense . . . that the persons associated with defend*266ant in tbe alleged criminal plan bad not in fact tbe intention of using tbe dynamite for any of tbe unlawful purposes, . . .” and that defendant was guilty if they found be bad “tbe settled belief, amounting to knowledge, that another or others intended using it for either or any of tbe unlawful purposes mentioned.” These instructions were incorporated in different parts of tbe charge and are so interwoven with tbe definition of tbe first offense specified in tbe statute that they, cannot be separated, and manifestly tbe jury could not do so in their deliberation on tbe case. From this it results that tbe case was erroneously submitted to tbe jury in such a way that it is impossible to know of what offense tbe .jury found tbe defendant guilty. As heretofore stated, the evidence may warrant a finding that defendant bought and transported dynamite with tbe intent of having it used for tbe forbidden .purpose, but we cannot say that tbe jury did agree upon this proposition, for tbe reason that this question is nowhere submitted to them without including in it as an element thereof tbe offense of knowing that others intended to use it for such unlawful purposes. It is impossible to extricate tbe jury’s verdict from this confusion in the case, and hence it is impossible to know whether or not tbe jury agreed on tbe guilt of tbe offense which tbe evidence may justify should tbe jury believe him guilty thereof beyond a reasonable doubt. As tbe record stands, a serious error in instructing tbe jury pervades tbe whole case which clearly tended to jeopardize the defendant’s rights on tbe trial of this grave offense.
It is urged on behalf of tbe defendant that tbe court erred in refusing to instruct tbe jury as requested respecting tbe influence on defendant of tbe detectives’ conduct in their efforts to entice, lure, and intimidate him into commission of tbe alleged offense and in refusing tbe instruction that tbe defendant is not guilty “if be bought tbe dynamite and bad it in bis possession, not because of a desire and intent that it be so used, but because be was induced by threats and intimidation to buy, transport, and possess it.” We have studied *267the record- 'with, care to ascertain what effect to attribute to the practices and course of conduct of the detectives and those who employed them. Of course, if the acts and conduct of the detectives transgressed the limits of the law, then the result thereof must he borne by them and those persons who employed them if they had knowledge of' what they did. ■ In law if detectives act as agents _ of others, then their acts are attributable to those who employ them, in determining whether an alleged violation of the law was in fact originated, instigated, and perpetrated by such detectives in conjunction with the party accused. So here, if the facts and circumstances warrant the finding that the detectives were the active parties in originating and carrying out the perpetration of the offense and the defendant was only a passive participant in these acts, through the incitement and intimidation of the detectives, then DeCou and Jeffery are bound thereby as the acts of their agents in the matter, to the same extent as if they had personally taken the part of the detectives. It is apparent from the record that the detectives in this case employed reprehensible means and practices to involve the defendant in criminal conduct. This is shown by such conduct as the alleged purpose of shooting the defendant, if he could he induced to enter DeCou’s premises with intent to injure him; by exhibiting to him revolvers to intimidate him; in securing the services of the person Boitano as a desperado to frighten and intimidate him, and Poppic’s invasion of the defendant’s home under the color and pretense of a fellow injured laborer for the purpose of playing the part of a man who had been seriously wronged and thereby induce defendant to trust and confide in him for the purpose of arousing in defendant the feeling of revenge. We repeat here what was set out in Topolewski v. State, 130 Wis. 244, 109 N. W. 1037:
“A contemplated crime may never be developed into a consummated act. To stimulate unlawful intentions for the purpose and with the motive of bringing them to maturity so the *268consequent crime may be punished, is a dangerous practice. It is safer law and sounder morals to bold, where one arranges to have a crime committed against his property or himself, and knows that an attempt is to be made to encourage others to commit the act by one acting in concert with such owner, that no crime is thus committed. The owner and his agent may wait passively for the would-be criminal to perpetrate the offense, and each and every part of it, for himself, but they must not aid, encourage, or solicit him that they may seek to punish.”
The statement in State v. Currie, 13 N. Dak. 655, 102 N. W. 875, is a just rule to govern persons engaged in such transactions:
“The authorities almost unanimously hold that a detective may aid in the commission of an offense in conjunction with a criminal', and that the fact will not exonerate the guilty party. Mere deception by the detective will not shield the defendant, if the offense be committed by him free from the influence or instigation of the detective. The detective must not prompt or urge or lead in the commission of the offense.”
This rule is approved in the adjudications of different courts as a proper one in the administration of the criminal law. The question was a proper one for the consideration of the jury under the evidentiary facts and circumstances adduced on the trial and the court’s attention was directed thereto by the defendant’s requested instruction. True the court informed the jury that they must be satisfied affirmatively that defendant intended to and did the acts required under the instructions given to constitute guilt, but the jury were not informed that if the detectives prompted, urged, or originated the perpetration of these offenses, or that they intimidated the defendant and thereby became the active parties to instigate and perpetrate the offense charged, and that defendant under the facts and circumstances of the case was only a passive participant in the crime charged, then he was- not guilty. We find enough in the evidence of the case to warrant such an *269inference and that question should have been affirmatively submitted to the jury for their consideration in deliberating on their verdict. We are persuaded that justice has not been done in the case in view of these errors and upon a full consideration of all the facts and circumstances adduced in evidence.
“As has been previously said by this court, the prisoner has the right not only to the solemn judgment of the trial court on the question whether his guilt was sufficiently proven, but upon writ of error he has the right to demand the deliberate opinion and judgment of this court upon the same question.’’ Gerke v. State, 151 Wis. 495, 139 N. W. 404.
By the Court. — The judgment of the circuit court is reversed, and the action remanded for a new trial. The warden of the state prison will deliver the plaintiff in error into the custody of the sheriff of Kenosha county, who will hold him in custody to await the further order of the court.
The following opinion was filed April 1, 1915: